418 F.2d 237
Lamar Connelly RODGERS, Petitioner-Appellant,v.STATE OF LOUISIANA, Respondent-Appellee.
No. 28137 Summary Calendar.
United States Court of Appeals Fifth Circuit.
October 29, 1969.

LaMar Connelly Rodgers, pro se.
Nola White, First Asst. Atty. Gen. of Texas, Sam L. Jones, Jr., Asst. Atty. Gen., Crawford C. Martin, Atty. Gen. of Texas., Hawthorne Phillips, Executive Asst., W. V. Geppert, Staff Legal Asst., Robert C. Flowers, Asst. Atty. Gen., Austin, Tex., for appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
LaMar Connelly Rodgers, while incarcerated in the Harris County, Texas, jail, petitioned the District Court for the Southern District of Texas for a writ of habeas corpus.1 Rodgers is in the custody of the State of Texas as a result of his conviction there of robbery by assault. His petition does not challenge this Texas conviction. Instead, it challenges seven sentences imposed upon Rodgers by various Louisiana state courts between 1949 and 1954. Since neither the State of Louisiana nor its officials acting in their official capacities are subject to service of process in Texas, the District Judge properly dismissed Rodgers' petition. See Word v. North Carolina, 4 Cir., 1969, 406 F.2d 352, 357 (en banc). Habeas corpus relief from whatever restrictions are imposed upon Rodgers by the Louisiana sentences is not obtainable in a court lacking jurisdiction to issue the writ. Accordingly, we affirm.


2
Affirmed.



Notes:


1
 We have concluded on the merits that this case is of the character that does not justify oral argument. Therefore, we have directed the Clerk to place the case on the Summary Calendar and to notify the parties thereof in writing. 5 Cir.R. 18;see Huth v. Southern Pacific Company, 5 Cir., 1969, 417 F.2d 526, Part I [No. 27439, October 7]; Murphy v. Houma Well Service, 5 Cir., 1969, 409 F.2d 804, 805-808.